Citation Nr: 0943191	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  95-41 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection a chronic respiratory 
disorder, including bronchial asthma and chronic obstructive 
pulmonary disease (COPD), including as due to an undiagnosed 
illness.  

2.	Entitlement to service connection for chronic tension 
headaches, including as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to June 
1991, including from November 1990 to May 1991 in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran testified in support of these claims at hearings 
held before the Board in Washington, D.C., in December 2000 
and at the RO December 2007.  Transcripts of these hearings 
have been associated with the claims file.  In February 2000, 
April 2001, September 2003, and June 2008 the Board remanded 
these claims to the RO for additional action.  


FINDINGS OF FACT

1.	The Veteran's respiratory disorder is attributable to 
bronchial asthma and COPD, known diagnosed illnesses, and is 
not related to service.

2.	Chronic tension headaches were not evident during service 
or until many years thereafter and are not shown to have been 
caused by any in-service event.  


CONCLUSIONS OF LAW

1.	Bronchial asthma was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2009).

2.	Chronic tension headaches were not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims.  While she did not receive 
complete notice prior to the initial rating decision, June 
2001 and October 2008 letters provided the essential notice 
prior to the readjudication of her claims.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  November 2002, 
May 2006 and February 2009 supplemental statements of the 
case (SSOC) readjudicated the matters after the appellant and 
her representative were given an opportunity to respond.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA timing defect may be cured by the issuance of 
fully compliant notification followed by readjudication of 
the claim).  

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in May 1997 and September 2008.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that 
VA must provide an examination that is adequate for rating 
purposes).  Also of record and considered in connection with 
the appeal are the transcripts of the Veteran's Board 
hearings, as well as various written statements provided by 
the Veteran and by his representative, on her behalf.  No 
further RO action prior to appellant consideration of the 
claim is required.  The Veteran has not identified any 
evidence that remains outstanding.  Accordingly, the Board 
will address the merits of the claims.


II.  Analysis

The Veteran seeks service connection bronchial asthma and 
tension headaches.  She asserts that these conditions 
developed as a result of her active service in the Persian 
Gulf in support of Operation Desert Storm.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

With regard to claims for service connection under 38 
U.S.C.A. § 1117 based on service in the Persian Gulf, the law 
provides the following:

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf Veteran with a qualifying 
chronic disability that became manifest (A) during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War; or (B) to a degree 
of 10 percent or more during the presumptive period 
prescribed under subsection (b).  

(a)(2) For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) An undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service connection.  

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section.  

* *

(f) For purposes of this section, the term "Persian Gulf 
Veteran" means a Veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.  

38 U.S.C.A. § 1117 (West 2002).  

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf Veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (i) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2011, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).  

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2007).  Disabilities that have existed 
for at least six months and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered "chronic."  38 C.F.R. § 
3.317(a)(4).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996).  

Regarding the Veteran's claim for service connection for 
bronchial asthma, the Board has reviewed all of the evidence 
of record and finds no basis to grant the claim.  It is noted 
that the service treatment records include a report of an 
April 1980 medical examination for purposes of Reserve duty 
at which time the Veteran reported a past history of 
shortness of breath.  Physical examination and chest X-ray 
study at that time were normal and subsequent Reserve 
examinations conducted in 1984, 1986 and 1988 included no 
further references in the medical history.  The Veteran was 
treated during October and November 1990 for symptoms that 
included a cough, but no chronic respiratory disorder was 
noted.  The assessments on those occasions included resolved 
bronchitis and pharyngitis.  A chest X-ray study performed in 
November 1990 was interpreted as showing no acute 
inflammatory change.  No complaints of a respiratory disorder 
were reported at a redeployment examination conducted in 
April 1991.  Bronchial asthma was noted as of record on VA 
examination conducted in May 1997.  At that time, the 
examiner did not offer an opinion regarding a relationship 
with service.  

An examination was conducted by VA in September 2008.  At 
that time, the diagnosis was bronchial asthma, chronic 
obstructive pulmonary disease (COPD).  The examiner rendered 
an opinion that it was less likely than not that these were 
related to the Veteran's active military service and much 
more likely that the complaints of wheezing did not represent 
a chronic problem and were more likely related to her 
longstanding tobacco use.  

The Veteran's respiratory disorder has been diagnosed as 
bronchial asthma and COPD.  These are known diagnoses, 
clinically ascertainable illnesses, and, as such, may not be 
presumed as service connected under the provisions applicable 
to veterans of the Persian Gulf.  Moreover, the Board accepts 
as probative the opinion of the September 2008 VA examiner, 
based as it was upon examination of the Veteran and 
consideration of the Veteran's own medical history and the 
medical literature, and supported by stated rationale.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

In short, the Veteran's respiratory disorders, as being due 
to clinically accepted diagnosed illnesses, may not be 
presumed as service connected and the competent, persuasive 
evidence simply does not establish a nexus between any 
chronic pulmonary/respiratory disability and service.  

Regarding the Veteran's claim for service connection for 
tension headaches, it must similarly be denied.  Although the 
Veteran did have a complaint of headache in November 1990, at 
the time she was assessed as having pharyngitis, there are no 
findings of a chronic headache disorder during service.  On 
examination by VA in May 1997, she was diagnosed as having 
tension headaches, but there was no opinion rendered 
regarding any possible relationship with service.  

The Veteran was examined by VA in September 2008 for the 
purpose of identifying whether there was a relationship with 
service.  At that time, the examiner noted that she related 
her tension headaches to intermittent complaints of neck pain 
that the Veteran reported having had during active duty.  The 
examiner then stated that it was as likely as not that the 
tension headaches were etiologically related to her period of 
active duty.  This was based upon the Veteran's association 
of her headaches with her neck pain.  In a December 2008 
addendum, the examiner amended her opinion, stating that it 
was her opinion that it was less likely than not that the 
tension headaches were related to a period of active duty.  
The examiner explained that a review of the service treatment 
records disclosed no medical intervention for neck pain, 
which had been the basis for the previous positive medical 
opinion.  Without the documentation of complaints of neck 
pain in service, it was less likely than not that the tension 
headaches were related to active military service.  

In this case, the only complete medical opinion regarding the 
possibility of a relationship with service is in the December 
2008 addendum to the September 2008 medical examination.  The 
examiner related the Veteran's tension headaches to a neck 
disorder for which service connection has not been 
established.  It has not been considered due to an 
undiagnosed illness such that service connection may be 
presumed and has not been otherwise related to active duty.  
As before, the Board accepts as probative the opinion of this 
examiner, based as it was upon examination of the Veteran and 
consideration of the Veteran's own medical history and 
medical literature, and supported by stated rationale.  Id.  
As such, service connection for tension headaches must be 
denied.  

In addition to the medical evidence, the Board has considered 
the Veteran's oral and written statements, as well as those 
offered by her representative on her behalf; however, none of 
these assertions provide a basis for allowance of the claim.  
As indicated above, the claim on appeal turns on the question 
of whether there exists a  medical relationship between 
current disability and service.  The Board points out that 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  To whatever extent these 
statements are being offered on the medical nexus question, 
as laymen without the appropriate medical training and 
expertise, neither the Veteran nor her representative is 
competent to render a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the lay assertions in this regard have no 
probative value.

Under these circumstances, the Board must conclude that the 
claims for service connection for a chronic respiratory 
disability, including bronchial asthma and COPD, and tension 
headaches must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a chronic respiratory disorder, 
including bronchial asthma and COPD, including as due to an 
undiagnosed illness, is denied.  

Service connection for chronic tension headaches, including 
as due to an undiagnosed illness, is denied.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


